Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 09/22/2022. In virtue of this communication, claims 1-18 and 26 are currently pending in this Office Action. Claims 9-17 are non-elected claims and thus, withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of foreign priority from a prior-filed application PCT/EP2020/059404 under 35 U.S.C. 119(b) is acknowledged. 
However, a certified copy of the priority document has not been received yet.

Election/Restrictions
4.	Applicant’s election without traverse of Invention I with claims 1-8, 18 and 26 in the reply filed on 09/22/2022 is acknowledged.

4.1.	It seems that applicant’s election is with traverse. Because applicant argues that the instant application is entering national stage and applicant does not find a lack of unity of invention.
	In fact, application is filed under 35 U.S.C. 111(a) claiming foreign priority. Therefore, restriction analysis, “independent and distinct” analysis, is applied for applications filed under 111(a). See MPEP 800. 

4.2.	Regarding to lack of unity application, restriction analysis, “unity of invention” analysis is only applied for applications filed under 35 U.S.C. 371. The instant application is not filed under 35 U.S.C. 371. Accordingly, “unity of invention” analysis is not applicable and not performed yet. See MPEP 1800.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

7.	Claims 1-7, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. Pub. No.: US 2014/0086161 A1 in view of Park Pub. No.: US 2017/0273079 A1.

Claim 1
Cai discloses a client device (UE in fig. 1 & 3), comprising: 

    PNG
    media_image1.png
    836
    458
    media_image1.png
    Greyscale

at least one processor (processing unit 302 in fig. 3); and 
at least one memory including computer program code (storage medium 304 in fig. 3 for storing algorithm to perform steps in fig. 8 & 10); 
the at least one memory and the computer program code configured to, with the at least one processor (302, 304 in fig. 3), cause t0 client device to (fig. 8 & 10):
receive a timing advance configuration message from a network node device (1010 in fig. 10), wherein the timing advance configuration message comprises a plurality of timing advance commands (par. 0102, receiving timing advance command TAC in 1010 of fig. 10); 
perform a plurality of uplink transmissions to the network node device (see 1020 of fig. 10 in view of par. 0048 which explains that the signal transmission from the UEs 102a-b are uplink transmission,  ); and 
apply the plurality of timing advance commands between the plurality of uplink transmissions (1020 in fig. 10 and par. 0102 explains the timing adjustment  to UE uplink transmission; see details in par. 0052-0056).
	Although Cai does not explicitly show: “a plurality of consecutive uplink transmissions and he plurality of consecutive uplink transmissions”, claim features are considered obvious by the following rationales. 
In fact, Cai explains that in uplink OFDMA scheme, UEs are assigned to transmit in consecutive subframes (par. 0049), and ongoing timing advance commands may be sent periodically (par. 0056). It means, timing advance with timer value in Cai would allocate UE to transmit periodically until timer expires. Therefore, TA with timer and TA periodical update in Cai could have rendered the consecutive uplink transmissions. Further evidence could be seen in Park. In particular, Park teaches performing a plurality of consecutive uplink transmission (S404 in fig. 4 and par. 0111 based on an uplink data channel allocated in S402 which could be seen in par. 0107-0110 that subcarrier indication includes N consecutive subcarriers; thus, in S404 in fig. 4, uplink data transmission would be for N consecutive subcarriers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify uplink timing maintenance of Cui by providing a narrowband IoT user equipment for transmitting uplink data as taught in Park. Such a modification would have provided a downlink control information DCI from a base station to include a subscriber indication field to a Narrow Band NB IoT user equipment for an uplink transmission resource allocation so that a large number of IoT devices could have processed data efficiently for transmitting and receiving as suggested in par. 0005 & 0015-0016 of Park.

Claim 2
Cui, in view of Park, discloses the client device according to claim 1, wherein the timing advance configuration message further comprises an indication of validity times for the plurality of timing advance commands (Cui, validity times as TA timer, TAT, explained the validity time for TA based on timer explained in fig. 10, par. 0102, and see fig. 8 and par. 0062-0078 for validating time to apply TA and when to ignore TAC), and wherein the at least one memory and the computer program code are further configured to, with the at least one processor (fig. 3 of Cui), cause the client device to: 
apply the plurality of timing advance commands according to the indication of the validity times (Cui explains TA timer values applied as configured by eNB in par. 0059-0078 and fig. 8; see 1050 in fig. 10; accordingly, the combined prior art renders the claim obvious).

Claim 3
Cui, in view of Park, discloses the client device according to claim 2, wherein the indication of the validity times comprises at least one of: 
a plurality of validity times corresponding to the plurality of timing advance commands (Cui, TAT value in TA command explained in par. 0053-0056 and see validity times as timer value explained in fig. 8 and par. 0058-0078; hence, the combined prior art meets the claim condition); or 
a periodicity value indicating a time periodicity for applying a new timing advance command from the plurality of timing advance commands.

Claim 4
Cui, in view of Park, discloses the client device according to any preceding claim 1 wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the client device to:
before receiving the timing advance configuration message, transmit a request for the uplink transmissions to the network node device (Cui, par. 0040 explains PUCCH to be used by UE to request HARQ, DSR, dedicated scheduling request, and random access requests form UEs on PRACH; therefore, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim unless claim further recites what are involved or required in a request; see MPEP 2143, KSR Exemplary Rationale G; see evidence for MS requesting uplink resource in par. 0018, 0030 & 0034 and fig. 3 in Hole et al. Pub. No.: US 2015/0003430 A1).

Claim 5
Cui, in view of Park, discloses the client device according to any preceding claim 1 wherein the plurality of consecutive uplink transmissions corresponds to transmission repetitions (Cui, HARQ in par. 0040, and flushing HARQ buffer upon timer expiry in par. 0076 means that when uplink transmissions are performed during validity of TA timer, it includes automatic retransmission; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 6
Cui, in view of Park, discloses the client device according to any preceding claim 1 wherein the at least one memory and the computer program code are further configured to, with the at least one processor (fig. 3 of Cui), cause the client device to: 
perform the uplink transmissions using narrowband physical uplink shared channel (Park, 404 in fig. 4 in view of NPUSCH in par. 0104, and 602 in fig. 6 in view of NPUSCH in par. 0113; and thus, the combined prior art meets the claim requirement).


Claim 7
Cui, in view of Park, discloses the client device according to any preceding claim 1 wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the client device to: 
receive the timing advance configuration message using narrowband physical downlink control channel (Cui, TAC in fig. 10 in view of DCI via NPDCCH in fig. 4 & 6 and par. 0104 & 0113 Park; accordingly, in the same way that DCI is transmitted via NPDCCH, TAC in fig. 10 of Cui could have been expected to transmit over NPDCCH of Park, see use of known technique to improve similar devices or method or products in the same way explained in MPEP 2143, KSR Exemplary Rationale C).

Claim 18
Cui discloses a method (fig. 8 & 10 for processing TA command)
receive a timing advance configuration message from a network node device (1010 in fig. 10), wherein the timing advance configuration message comprises a plurality of timing advance commands (par. 0102, receiving timing advance command TAC in 1010 of fig. 10); 
perform a plurality of uplink transmissions to the network node device (see 1020 of fig. 10 in view of par. 0048 which explains that the signal transmission from the UEs 102a-b are uplink transmission,  ); and 
apply the plurality of timing advance commands between the plurality of uplink transmissions (1020 in fig. 10 and par. 0102 explains the timing adjustment  to UE uplink transmission; see details in par. 0052-0056).
	Although Cai does not explicitly show: “a plurality of consecutive uplink transmissions and he plurality of consecutive uplink transmissions”, claim features are considered obvious by the following rationales. 
In fact, Cai explains that in uplink OFDMA scheme, UEs are assigned to transmit in consecutive subframes (par. 0049), and ongoing timing advance commands may be sent periodically (par. 0056). It means, timing advance with timer value in Cai would allocate UE to transmit periodically until timer expires. Therefore, TA with timer and TA periodical update in Cai could have rendered the consecutive uplink transmissions. Further evidence could be seen in Park. In particular, Park teaches performing a plurality of consecutive uplink transmission (S404 in fig. 4 and par. 0111 based on an uplink data channel allocated in S402 which could be seen in par. 0107-0110 that subcarrier indication includes N consecutive subcarriers; thus, in S404 in fig. 4, uplink data transmission would be for N consecutive subcarriers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify uplink timing maintenance of Cui by providing a narrowband IoT user equipment for transmitting uplink data as taught in Park. Such a modification would have provided a downlink control information DCI from a base station to include a subscriber indication field to a Narrow Band NB IoT user equipment for an uplink transmission resource allocation so that a large number of IoT devices could have processed data efficiently for transmitting and receiving as suggested in par. 0005 & 0015-0016 of Park.


Claim 26
	Claim 26 is a product claim corresponding to method claim 18. All of limitations are found reciting the same scope of the limitations of claim 18. Accordingly, claim 26 is considered obvious by the same rationales applied in the rejection of claim 18 set forth above.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Park and Wang et al. Pub. No.: US 2019/0313357 A1.

Claim 8
Although Cui, in view of Park, does not disclose: “the client device according to any preceding claim 1 wherein the client device and the network node device are part of a non-terrestrial network”, claim 8 is considered obvious by the following rationales.
	In fact, claim does not specifically define what are required to be part of a non-terrestrial network. Hence, one of ordinary skill in the art would have expected the UE and BS in fig. 10 of Cui and NB IoT UE and network in fig. 4 & 6 of Park to perform equally well to be party of a non-terrestrial network. To advance the prosecution, further evidence is provided herein. In particular, Wang teaches a non-terrestrial network NTN (UE and network node part of the NTN in par. 0109).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify uplink timing maintenance of Cui  in view of Park by providing a non-terrestrial network as taught in Wang to obtain the claimed invention as specified in the claim. Such a modification would have provided a non-terrestrial network to include global positioning system so that round trip delay and Doppler shit could be compensated as suggested in par. 0004 of Wang.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643